                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

           Gregory L Tann,                           JUDGMENT IN CASE

              Plaintiff(s),                           3:18-cv-00593-GCM

                  vs.

 Five Guys Burgers and Fries LLC et al

             Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 26, 2019 Order.

                                               February 26, 2019
